Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ARGUMENTS
Applicant’s arguments 01/14/2021, with respect to the rejection(s) of claim(s) 1-15 under Homme in view of Berestov have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bhardwaj et al. (U.S. Publication 2015/0063688).  Due to rejection variation, this action is deemed NON-FINAL. 
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Homme et al. (U.S. Publication 2013/0067238) in view of Bhardwaj et al. (U.S. Publication 2015/0063688)
As to claim 1, Homme discloses a feature data processing method, comprising: classifying features into an important feature set and an auxiliary feature set according to information attribute values of the features (412/414, Fig. 4 & Para. 0077-0078 discloses obtaining information of person requesting operation and obtaining identifying information identifying object)(Examiner submits important features are related to object (414, Fig. 4) and auxiliary features are related to persons requesting operation (412, Fig. 4)); converting features in the auxiliary feature set to hash features (416, Fig. 4 & Para. 0079-0080 discloses the information identifying the person (e.g. auxiliary features) may be hashed); forming combined features by combining the hash features with features in the important feature set (418, Fig. 4 & Para. 0080 discloses the hash of information identifying the person may be combined with the information identifying the object); and setting the combined features as fingerprint features (420-422, Fig. 4 & Para. 0081-0082 discloses block 420 discloses a combined information is signed via a fingerprint of a person requesting the operation on the object at block 410…Examiner submits a fingerprint is hereby combined with combined accompanying information)
Homme is silent to classifying original features in training data into an important feature set and an auxiliary feature set according to information attribute values of the features.
However, Bhardwaj’s Fig. 2 & [0020, 0023-0032, 0036-0038] discloses classifying original features in training data ([0020]) into an important feature set and an auxiliary feature set according to information attribute values of the features. (See Classification of Low-Level features vs. Mid-Level Features based on the attribute data of the feature)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Homme’s disclosure to include the above limitations in order to differentiate between objects and subjects in the variety of object and subject types/classes. [0003-0004, 0014-0021] 
As to claim 7, Homme discloses a feature data processing device, comprising: a memory (730, Fig. 7 & Para. 0102) storing a set of instructions; and a processor (720, Fig. 7 & Para. 0102)  (412/414, Fig. 4 & Para. 0077-0078 discloses obtaining information of person requesting operation and obtaining identifying information identifying object)(Examiner submits important features are related to object (414, Fig. 4) and auxiliary features are related to persons requesting operation (412, Fig. 4)); converting features in the auxiliary feature set to hash features (416, Fig. 4 & Para. 0079-0080 discloses the information identifying the person (e.g. auxiliary features) may be hashed); forming combined features by combining the hash features with features in the important feature set (418, Fig. 4 & Para. 0080 discloses the hash of information identifying the person may be combined with the information identifying the object); and setting the combined features as fingerprint features (420-422, Fig. 4 & Para. 0081-0082 discloses block 420 discloses a combined information is signed via a fingerprint of a person requesting the operation on the object at block 410…Examiner submits a fingerprint is hereby combined with combined accompanying information).
Homme is silent to classifying original features in training data into an important feature set and an auxiliary feature set according to information attribute values of the features.
However, Bhardwaj’s Fig. 2 & [0020, 0023-0032, 0036-0038] discloses classifying original features in training data ([0020]) into an important feature set and an auxiliary feature set according to information attribute values of the features. (See Classification of Low-Level features vs. Mid-Level Features based on the attribute data of the feature)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Homme’s disclosure to include the above limitations in order to differentiate between objects and subjects in the variety of object and subject types/classes. [0003-0004, 0014-0021] 
As to claim 13, Homme discloses a non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer to cause the computer to perform a feature data processing method, comprising: classifying features into an important feature set and an auxiliary feature set according to information attribute values of the features  (412/414, Fig. 4 & Para. 0077-0078 discloses obtaining information of person requesting operation and obtaining identifying information identifying object)(Examiner submits important features are related to object (414, Fig. 4) and auxiliary features are related to persons requesting operation (412, Fig. 4)); converting features in the auxiliary feature set to hash features (416, Fig. 4 & Para. 0079-0080 discloses the information identifying the person (e.g. auxiliary features) may be hashed); forming combined features by combining the hash features with features in the important feature set (418, Fig. 4 & Para. 0080 discloses the hash of information identifying the person may be combined with the information identifying the object); and setting the combined features as fingerprint features (420-422, Fig. 4 & Para. 0081-0082 discloses block 420 discloses a combined information is signed via a fingerprint of a person requesting the operation on the object at block 410…Examiner submits a fingerprint is hereby combined with combined accompanying information).
Homme is silent to classifying original features in training data into an important feature set and an auxiliary feature set according to information attribute values of the features.
However, Bhardwaj’s Fig. 2 & [0020, 0023-0032, 0036-0038] discloses classifying original features in training data ([0020]) into an important feature set and an auxiliary feature set according to information attribute values of the features. (See Classification of Low-Level features vs. Mid-Level Features based on the attribute data of the feature)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Homme’s disclosure to include the above limitations in order to differentiate between objects and subjects in the variety of object and subject types/classes. [0003-0004, 0014-0021] 
Claims 2-3, 8-9 & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Homme et al. (U.S. Publication 2013/0067238) in view of Bhardwaj et al. (U.S. Publication 2015/0063688)
as applied in claims 1, 7 & 13, above further in view of Design Choice 
As to claims 2, 8 & 14, Homme in view of Bhardwaj discloses everything as disclosed in claims 1, 7 & 13. In addition, Homme discloses wherein classifying features into the important feature set and the auxiliary feature set according to information attribute values of the features comprises: acquiring information attribute values of the features; (412/414, Fig. 4 & Para. 0077-0078 discloses obtaining information of person requesting operation and obtaining identifying information identifying object)(Examiner submits important features are related to object (414, Fig. 4) and auxiliary features are related to persons requesting operation (412, Fig. 4))
Homme in view of Bhardwaj is silent to setting features to be important features or auxiliary features based on comparisons between information attribute values of features and a threshold; and generating the important feature set according to the important features, and generating the auxiliary feature set according to the auxiliary features.
quantifying preferred threshold boundaries.
As to claims 3, 9 & 15, Homme in view of Bhardwaj & Design Choice discloses everything as disclosed in claims 2, 8 & 14 but is silent to wherein setting features to be important features or auxiliary features based on comparisons between information attribute values of features and a threshold comprises: determining a feature to be an important feature in response to an information attribute value of the feature being greater than or equal to the threshold; or determining a feature to be an auxiliary feature in response to an information attribute value of the feature being less than the threshold.
quantifying preferred threshold boundaries.
Claims 4, 10 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over
Homme et al. (U.S. Publication 2013/0067238) in view of Bhardwaj et al. (U.S. Publication 2015/0063688) as applied in claims 1, 7 & 13, above further in view of YANG et al. (U.S. Publication 2017/0011252) 
As to claims 4, 10 & 16, Homme in view of Bhardwaj discloses everything as disclosed in claims 1, 7 & 13 but is silent to wherein the information attribute value includes at least one of an information value and an information gain.
However, YANG’s Paragraphs 0016-0017, 0024-0025 discloses wherein the information attribute value includes at least one of an information value and an information gain.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Homme in view of Bhardwaj’s disclosure to include the above limitations in order to stabilize and correct fingerprint orientation.
Claims 5, 11 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Homme et al. (U.S. Publication 2013/0067238) in view of Bhardwaj et al. (U.S. Publication 2015/0063688) as applied in claims 1, 7 & 13, above further in view of Bradley et al. (U.S. Publication 2015/0168538)
As to claims 5, 11 & 17, Homme in view of Bhardwaj discloses everything as disclosed in claims 1, 7 & 13 but is silent to wherein converting features in the auxiliary feature set to hash features comprises: converting, according to a preset hash algorithm, the features in the auxiliary feature set to vectors comprising parameters corresponding to the preset hash algorithm.
However, Bradley’s Paragraph 0139 discloses wherein converting features in the auxiliary feature set to hash features comprises: converting, according to a preset hash algorithm, the features in the auxiliary feature set to vectors comprising parameters corresponding to the preset hash algorithm.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Homme in view of Bhardwaj’s disclosure to include the above limitations in order to facilitate maintaining data security. 
Claims 6, 12 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over
Homme et al. (U.S. Publication 2013/0067238) in view of Bhardwaj et al. (U.S. Publication 2015/0063688) as applied in claims 1, 7 & 13, above further in view of Bolle et al. (U.S. Publication 2006/0104484)
As to claims 6, 12 & 18, Homme in view of Bhardwaj discloses everything as disclosed in claims 1, 7 & 13 but is silent to wherein after setting the combined features as fingerprint features, the method further comprises: performing training and prediction on to-be-processed data based on the fingerprint features.
However, Bolle’s Paragraphs 0095-0097 disclose wherein after setting the combined features as fingerprint features, the method further comprises: performing training and prediction on to-be-processed data based on the fingerprint features.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Homme in view of Bhardwaj’s disclosure to include the above limitations in order to facilitate faster searching and matching of large fingerprint databases (Para. 0012)
CONCLUSION
/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661